DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 (Original)

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.

Regarding claims 1 and 20, elements in this application that use the words “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claims 1 and 20, line 6, the recitation “a means to circulate the coolant” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “mean for” coupled with functional language “to circulate the coolant” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. The recitation does not provide a sufficient structure for “to circulate the coolant”.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 and 20 limitation “a means to circulate the coolant” has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “a pump”.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the                                                                                           drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment (to correct claims 1 and 20) was given by Attorney, Enrique Monteagundo, 619-985-4111, on 07/14/2022.
Claims 1 and 20 have been amended as follows:
Claim 1, last 2 lines, the recitation “the electric energy storage system” has been replaced with -- “the electrical power system” --
Claim 20, line 1, the recitation “fuel cell stack” has been replaced with -- “a fuel cell stack” --
Allowable Subject Matter
Claims 1-20 have been considered for double patent but are not double patented over the claims of the previous two U.S. patents: U.S. Patent 10780786 and U.S. Patent 9827871. 
Claims 1-20 are allowed.
Regarding claim 1, the prior art does/do not suggest or teach, among other claimed allowable features, “the communication module further configured to receive a current input signal indicative of a current provided by the component of the electrical power system;
a memory module configured to store an adaptive thermal management logic;
a processor module communicably coupled to the communication module and the memory module, the processor module configured to implement the adaptive thermal management logic where:
an average current provided by the component of the electrical power system over a predetermined period of time is calculated using the current input signal,
a thermal control signal of the thermal management system is generated based on the calculated average current, and the thermal control signal is sent to the thermal management system via the communication module, said thermal control signal operative to cause the thermal management system to regulate a thermal state of the component of the electrical power system.”, in combination with all other elements recited in claim 1.
Claims 2-11 are also allowed as they further limit allowed claim 1.
Regarding claim 12, the prior art does/do not suggest or teach, among other claimed allowable features, “a current sensor configured to determine a current provided by the electric energy supply, and to send a current input signal indicative of said current provided by the electric energy supply;
a controller including:
a communication module configured to communicably couple with the current sensor,
a memory module configured to store an adaptive thermal management logic,
a processor module communicably coupled to the communication module and the memory module, the processor module configured to implement the adaptive thermal management logic where:
an average current provided by the electric energy supply over a predetermined period of time is calculated using the current input signal,  
a thermal setpoint of the thermal management system is generated based on the calculated average current, and the coolant is thermally conditioned to the thermal setpoint via the heat exchanger and is then provided to the electric energy supply to regulate a thermal state of the electric energy supply.”, in combination with all other elements recited in claim 12.
Claims 13-19 are also allowed as they further limit allowed claim 12.
Regarding claim 20, the prior art does/do not suggest or teach, among other claimed allowable features, “a current sensor configured to determine a current provided by the fuel cell stack, and to send a current input signal indicative of said current provided by the fuel cell stack; 
a controller including:
a communication module configured to communicably couple with the current sensor,
a memory module configured to store an adaptive thermal management logic,
a processor module communicably coupled to the communication module and the memory module, the processor module configured to implement the adaptive thermal management logic where:
an average current provided by the fuel cell stack over a predetermined period of time is calculated using the current input signal, a thermal setpoint of the thermal management system is generated based on the calculated average current, and the coolant is thermally conditioned to the thermal setpoint via the heat exchanger and is then provided to the fuel cell stack to regulate a thermal state of the fuel cell stack.”, in combination with all other elements recited in claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior arts, made of record and not relied upon, are considered pertinent to applicant's disclosure: U.S. 10780786, U.S. 9827871, U.S. 2010/0106351 and U.S. 2012/0091971.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571) 270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG V BUI/Examiner, Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        July 20, 2022